PER Cueiam.
The ruling of the court sustaining the demurrer is affirmed under the authority of Hout v. Harvell, ante, at 274, .... S.E. 2d ..... The court erred, however, in dismissing the action as to defendant Green. Plaintiff was entitled to move under G.S. 1-131 for leave to amend. The record shows no such motion and contains *278no order denying such .permission. In the event plaintiff' fails to apply for and to obtain leave to amend within the time allowed by G.S. 1-131, defendant Green will then be entitled to a judgment dismissing the action as to him.
Error and remanded.